Citation Nr: 0823154	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 
2006, for a grant of service connection for bilateral 
tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus, to include separate 
evaluations for right and left ear tinnitus.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1954 to 
February 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Bilateral tinnitus was denied by an unappealed rating 
decision dated in August 2001.

2.  In a March 2006 rating decision, service connection for 
bilateral tinnitus was granted, effective February 28, 2006.

3.  Bilateral tinnitus was first diagnosed in a February 28, 
2006 VA audiological examination and was shown to be related 
to the veteran's military service.

4.  The veteran is receiving the maximum schedular evaluation 
for bilateral tinnitus.

5.  Bilateral hearing loss is manifested by Level I hearing 
impairment in the right and left ears.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 28, 
2006 for a grant of service connection for bilateral tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2) (2007).

2.  There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate evaluations for each ear.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. Cir. 
2006).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
earlier effective date for the grant of service connection 
for bilateral tinnitus and claims for increased initial 
evaluations for bilateral tinnitus and hearing loss, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claims in a June 2006 
statement of the case, March 2006 and May 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Although 
notice was not provided to the veteran prior to the initial 
adjudication of these claims informing him that a disability 
rating and an effective date would be assigned should the 
claims of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's VA examination report and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

I.  Effective date claim

By a March 2006 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
effective February 28, 2006.  In March 2006, the veteran 
filed a notice of disagreement regarding the effective date.  
The RO issued a statement of the case in June 2006 and that 
same month, the veteran filed a substantive appeal.

The effective date for an award of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the later of the date of receipt of claim or the date of 
entitlement to service connection arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).

Here, the veteran separated from service in February 1956, 
and a claim for entitlement to service connection for 
bilateral tinnitus was not received in the first year after 
service separation.  Accordingly, the effective date is the 
later of the date of receipt of claim or the date of 
entitlement to service connection arose.  Id. 

On March 20, 2000, the veteran filed an informal claim for 
entitlement to service connection for bilateral tinnitus.  An 
August 2001 rating decision denied service connection for 
bilateral tinnitus.  The veteran was notified of this 
decision, but did not appeal.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

Thereafter, a February 28, 2006, VA audiological examination 
diagnosed bilateral tinnitus and found that the bilateral 
tinnitus was related to the veteran's inservice noise 
exposure.  A March 2006 rating decision granted service 
connection, effective February 28, 2006.  The RO found that 
the VA examination a claim to reopen the issue of entitlement 
to service connection for tinnitus as the examination related 
to a disability and established entitlement.  See 38 C.F.R. 
§ 3.157 (2007).  Accordingly, as February 28, 2006, is both 
the date of the claim and date entitlement arose, an 
effective date prior to February 28, 2006 is not warranted 
for a grant of service connection for bilateral tinnitus.

II.  Increased initial evaluation claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following an initial award 
of service connection for these disabilities.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claims and the initial rating 
decision are most probative of the degree of disability 
existing when the initial ratings were assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

        A.  Bilateral tinnitus

The veteran claims entitlement to an initial evaluation in 
excess of 10 percent for bilateral tinnitus, to include 
entitlement to a separate evaluation for each ear.

The facts of this case are not in dispute.  In a March 2006 
rating decision, the RO granted the veteran's claim for 
entitlement to service connection for bilateral tinnitus, and 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective February 28, 2006.  In March 2006, the 
veteran's representative filed a notice of disagreement 
regarding the evaluation and requested an evaluation in 
excess of 10 percent and separate evaluations for each ear.  
By a June 2006 statement of the case, the RO continued the 10 
percent evaluation for bilateral tinnitus on the basis that 
Diagnostic Code 6260 assigns a maximum 10 percent and does 
not provide for assignment of separate 10 percent evaluations 
when tinnitus exists in each ear.  In June 2006, veteran's 
representative appealed.

Diagnostic Code 6260 provides for a maximum 10 percent 
evaluation for recurrent tinnitus regardless of whether the 
tinnitus is perceived in one ear or both.  38 C.F.R. § 4.87, 
Diagnostic Code 6260; see also Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006) (holding that VA's interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether unilateral or bilateral was not 
plainly erroneous or inconsistent with the regulations).  On 
a claim for an original or an increased rating, the claimant 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, if a veteran is at the maximum evaluation and no other 
criteria are applicable, there is no case in controversy.  In 
this case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent and there are no 
other applicable criteria.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  Because there is no legal basis upon which to award a 
schedular evaluation in excess of 10 percent or separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, an initial evaluation in excess of 
10 percent for bilateral tinnitus is not warranted.

        B.  Bilateral hearing loss
        
By a March 2006 rating decision, the RO also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective February 22, 1999.  In March 2006, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in June 
2006 and that same month the veteran filed a substantive 
appeal.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

A February 2000 private audiological examination was 
submitted.  The examiner provided speech recognition ability 
findings of 92 percent in the right and 96 percent in the 
left ear.  The examination charted audiological findings but 
did not provide numerical findings.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).

At the February 2006 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
65
LEFT
20
20
30
40
50

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The puretone threshold averages were 
45 decibels in the right ear and 35 decibels in the left ear.


The evidence of record does not support entitlement to a 
compensable evaluation for bilateral hearing loss.  First, 
there is no exceptional pattern of hearing impairment because 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
were not 55 decibels or more and the puretone threshold was 
not 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  See 38 C.F.R. § 4.86.  Second, the February 
2006 VA examination demonstrates that right and left ear 
hearing impairment represent Roman numeral designations of 
Level I.  See 38 C.F.R. § 4.85 (b)-(f), Table VI.  Using 
Table VII, the numeral designations of Level I hearing acuity 
in the right and left ears translate to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for bilateral hearing loss is 
not warranted at any time during the pertinent time period.  
38 U.S.C.A. § 5110; Fenderson, 12 Vet. App. at 126.

Consideration has also been given to the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
compensable evaluation for bilateral hearing loss is provided 
for certain manifestations of service-connected hearing loss 
but the medical evidence reflects that those manifestations 
are not present in this case.  Moreover, there is no evidence 
of an exceptional disability picture regarding either 
bilateral hearing loss or bilateral tinnitus.  The evidence 
of record does not demonstrate that the veteran has required 
hospitalization due to his bilateral hearing loss or 
bilateral tinnitus.  The evidence of record also does not 
demonstrate marked interference with employment due to 
bilateral hearing loss or bilateral tinnitus.  In the absence 
of any additional factors, the RO's decision not to refer 
these issues for consideration of extraschedular ratings was 
correct.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to February 28, 2006 for service-
connected bilateral tinnitus is denied.

An initial evaluation in excess of 10 percent for service-
connected bilateral tinnitus is denied.

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


